Motion by respondent insofar as it is to amend, change and settle the transcript of the record on appeal is referred to the County Court, Dutchess County. Where, as in the case at bar, the Trial Judge had died, and the transcript of the stenographic minutes cannot be settled by the attorneys for the parties, this court, pursuant to statute (Code Crim. Pro., § 458), at the request of a parity, may provide for the settlement of the transcript in such manner as this court directs (see People v. Gallella, 23 A D 2d 285; see, also, CPLR 5525, 9002). Motion by respondent, insofar as it is to enlarge time, granted as follows: time to serve and file respondent’s brief enlarged to March 17, 1969; appeal adjourned to the April Term, which begins March 31, 1969. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.